EXHIBIT 99.1 Talon International, Inc. Reports Third Quarter and Nine Months 2011 Financial Results LOS ANGELES, Calif. — November 10, 2011 — Talon International, Inc. (OTCQB:TALN), a leading global supplier of zippers, apparel fasteners, trim and interlining products, reported financial results for the quarter and nine months ended September 30, 2011. Highlights · Net Income for the nine months of $129,000 – a $1.6 million improvement over the same period in 2010. · Total sales for the third quarter of $9.4 million – a slight increase over the same period in 2010. · Trim sales for the third quarter of $4.4 million – 16.6% higher than the same period in 2010. Financial Results Sales for the quarter ended September 30, 2011 were $9.4 million, reflecting an increase of $127,000 from the third quarter of 2010.Zipper sales for the third quarter of 2011 were $5.0 million as compared to $5.5 million for the same quarter in 2010, and Trim product sales for the quarter ended September 30, 2011 were $4.4 million, an increase of $620,000 from the same quarter in 2010. Sales for the nine months ended September 30, 2011 were $31.4 million reflecting a decline of 3.4% from the same period in 2010.Zipper sales for the first nine months of 2011 were $17.8 million, compared to $20.2 million for the same period in 2010.Trim product sales were $13.6 million for the nine months ended September 30, 2011, reflecting an increase of 10.6% compared to the same period last year.“Our sales performance for the quarter and year-to-date reflect a mixture of important strategic wins, overshadowed by competitive and economic challenges,” noted Lonnie Schnell, Talon’s CEO.“During 2011 we have seen solid growth in sales from our Trim Products, and we have added more than a dozen new customers to our approved zipper nominations representing in excess of 10% of our zipper sales year-to-date.Our year-to-date zipper sales to mass merchandise retailers however have declined by over $3.0 million from the same period in 2010 as a consequence of increased competition from newly approved low-cost Asian manufacturers.” The gross profit for the quarter ended September 30, 2011 was $2.8 million or 30.1% of sales, as compared to $2.7 million or 29.3% of sales for the same quarter in 2010.Gross profit for the nine months ended September 30, 2011 was $9.8 million or 31.2% of sales, as compared to $9.5 million or 29.2% of sales for the same period in 2010. The gross profit margin improvements (2.0 percentage-points) for the first nine months of 2011 as compared to the same period in 2010 resulted in increased gross profit in the current year, despite the decline in sales for the nine month period.The margin improvements were principally attributable to higher margins on new brand sales, a greater mix of higher-margin trim sales, and lower costs for freight, manufacturing and inventory. Operating expenses for the third quarter of 2011 were $3.0 million as compared to $2.8 million for the same quarter in 2010.Operating expenses for the first nine months of 2011 were $9.2 million as compared to $8.1 million for the same period in 2010.The increase in operating spending is mainly associated with the strategic expansion of our sales force in the U.S. and Asia, to significantly expand our presence in select product categories and geographically within Europe and Asia.Additionally, operating expenses in the first nine months of 2010 benefited by $275,000 from the sale of a note receivable that had previously been written-off as a bad debt.
